DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 29 objected to because of the following informalities:  clam 29 is same or replication of claim 28.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over by Brown et al. US 2015/0279012 further in view of Sikka et al. US 9,854,155.

In regarding to claim 1, Brown teaches a method of acquiring images for photogrammetry, comprising: (a) positioning an object in a field of view of a camera to capture two-dimensional photographic images of the object from a first perspective (see a user operating image capturing device 10 positions image capturing device 10 such that image capturing device 10 is facing subject matter to be captured in an image..--paragraphs 0036); (b) setting a focal length of the camera on one end of the object (see lens focal length of optical lens 20 may be adjusted by the operator of image capturing device 10 if the optical lens is not a fixed focal length lens……..Focus points 205 each represent locations in the field of view of image capturing device 10. Each focus point of focus points 205 is associated with an autofocus pixel sensor. The image includes subject 210. Areas of subject 210 that are in focus are indicated by a solid line. Areas of subject 210 that are out of focus are indicated by a dotted line..—paragraphs 0021, 0037); (c) capturing one or more images of the object at the focal length utilizing the camera (see Focus points 205 each represent locations in the field of view of image capturing device 10. Each focus point of focus points 205 is associated with an autofocus pixel sensor. The image includes subject 210. Areas of subject 210 that are in focus are indicated by a solid line. Areas of subject 210 that are out of focus are indicated by a dotted line..—paragraphs 0021-0022, 0037); (d) incrementally adjusting the focal length of the camera toward an opposite end of the object and capturing one or more images of the object at each incremental focal length until the focal length reaches the opposite end of the object (see figs. 2C-2D Focus stacking program 80 determines that focus points 220 and focus points 222 (as indicated by a second mask) each represent subject matter in the focal plane and are therefore in focus. In the depicted embodiment, focus points 220 and focus points 222 are indicated by a second mask that is indicated by a wavy pattern..—paragraphs 0039-0041); (e) repositioning the object or the camera for capturing two-dimensional photographic images from a second perspective of the object  (see paragraphs 0042); (f) capturing one or more images of the object from the second perspective by setting a first focal length of the camera on one end of the object, capturing one or more images of the object, incrementally adjusting the focal length towards the other end of the object, and capturing one or more images at each incremental focal length until the focal length reaches the opposite end of the object (see Figs. 2A-G The final image is a combination of the first image displayed in UI 200 of FIG. 2A and the second image displayed in UI 230 of FIG. 2D. The final image includes subject 210. The final image includes focus points 220 and focus points 222 of FIG. 2C and focus points 235 of FIG. 2F. The subject matter of the final image is in focus..--paragraphs 0021-0022, 0039-0044); (g) repeating steps (e) and (f) until one or more images of the object have been captured at each of a plurality of perspectives and focal lengths to provide a comprehensive set of images representing the object in entirety (see figs. 2a-g and paragraphs 0039-0044); and (h) generating a focused image of the object from each of the plurality of perspectives utilizing focus stacking (see The final image includes focus points 220 and focus points 222 of FIG. 2C and focus points 235 of FIG. 2F. The subject matter of the final image is in focus. In one embodiment, if the user has not selected focus points that are in focus for every section of the final image, focus stacking .2 59131.01/4005.02702 Atty. Docket No: BENZ-P0001US Patent Serial No: 16/237,440  

However, Brown does not explicitly teach, but Sikka teaches incrementally adjusting the focal length (see capture image data of an object within a field of view of the camera; determine an identity of the object by comparing the image data with image data of known objects; determine a dimension of the object by comparing the identity of the object with dimensional data of known objects; determine a distance from the camera to the object by comparing the dimension of the object with a scale of the object in the captured image data relative to known dimensions of the field of view of the camera; use the distance to determine the first focal length setting, wherein the first focal length setting focuses the camera at the distance; and use the distance to determine the adjustment increment using a third associative array that associates the adjustment increment with the distance..—col. 4 line 53 to col. 5 line 9).

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sikka into a system of Brown in order incrementally adjusting the focal length, as result adequately focus the lens quickly enough or accurately enough to provide a high quality, high resolution image..—see col. 1 lines 20-24.

Note: The motivation that was applied to claim 1 above, applies equally as well to claims 2-4, 28 and 30 as presented blow. 

 method of claim 1, further Brown teaches wherein a plurality of images is captured at each of the plurality of perspectives (see figs. 2a-2g..--paragraphs 0039-0044); and wherein at least two of the plurality of images at each of the plurality of perspectives are captured at different exposures (see paragraphs 0021); and wherein the plurality of images at each of the plurality of perspectives are combined to generate an image of the object at each perspective and focal length having a greater range of luminosity (see the aperture may be a ring or other fixture that holds an optical element in place, or it may be a diaphragm placed in the optical path to limit the amount of light that passes through the lens. The aperture may be adjusted to control the amount of light entering image capturing device 10..--paragraphs 0020, 0039-0044).  
In regarding to claim 3, Brown and Sikka teaches a method of claim 2, further Brown teaches wherein the at least two of the plurality of images at different exposures are captured through the use of a camera having high dynamic range capabilities (see focus stacking program 80 determines that in addition to the depicted image, a second image is required to be captured within a specified focus distance range..—paragraphs 0040, 0050-0051).  
In regarding to claim 4, Brown and Sikka teaches a method of claim 1, further Brown teaches wherein the object is positioned in front of a background with a different color than the object to allow for the object to be isolated from the background through the use of chroma key compositing (see depth of field program 70 overlays a mask of varying colors or patterns over an image in order to distinguish between areas that are inside the depth of field and areas that are outside the depth of field………..elements in the background are masked by a pattern or color and elements in the foreground are masked by a different pattern or color..—paragraphs 0031, 0052).  
 method of claim 1, further Brown teaches wherein the object is a micro-scale object [see claim interpretation “Micro-scale object” “a micro-scale object, such as a toy or model train car, for example..—Patent Application Publication..—para. 0024”] (see at least fig. 2a).4 59131.01/4005.02702 Atty. Docket No: BENZ-P0001US Patent Serial No: 16/237,440  
In regarding to claim 30, Brown and Sikka teaches a method of claim 1, further Brown teaches wherein the camera is a visible light camera (see image capturing device of fig. 1).  


Claim Rejections - 35 USC § 103

Claims 5-6, 21-25, 27, 31-33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over by Brown et al. US 2015/0279012 and Sikka et al. US 9,854,155 further in view of Olsen US 2014/0267378.

In regarding to claim 5, Brown and Sikka teaches a method of claim of claim 1, 
However, Brown and Sikka does not explicitly teach, but Olsen teaches
further comprising: capturing thermographic images of the object at each of the plurality of perspectives and each focal point using a thermographic camera (see a thermographic camera. The image capture device (hereinafter "camera") 108 is configured to form an image using infrared radiation to capture temperature information of the terrain. The amount of radiation emitted by an object increases with temperature; therefore, the thermal image allows a person to see variations in temperature. Warm objects stand out against cooler backgrounds..—paragraphs 0015, 0033-0036); and isolating the object from a background in each thermographic image by using a temperature differential between the background and the object (see paragraph 0015, 0033-0036 as outlined above).  
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olsen into a system of Brown and Sikka in order capturing thermographic images of the object at each of the plurality of perspectives and each focal point using a thermographic camera, as result plurality of thermal images may be analyzed to determine a global contrast range..—see Abstract.
Note: The motivation that was applied to claim 5 above, applies equally as well to claims 6, 21-25, 27, 31-33 and 34 as presented blow. 


In regarding to claim 6, Brown, Sikka and Olsen teaches a method of claim 5, further Olsen teaches wherein the temperature differential is created and maintained throughout the thermographic image captures by heating or cooling either the object or the background (see paragraphs 0015, 0033-0036).

In regarding to claim 21, Brown, Sikka and Olsen teaches a method of claim 6, further Olsen teaches wherein the temperature differential is created by a projected beam of light (see paragraph 0015, 0033-0036).  
In regarding to claim 22, Brown, Sikka and Olsen teaches a method of claim 6, further Olsen teaches wherein the temperature differential is applied by a physical means (see paragraphs 0015, 0033-0036).  
 method of claim 6, further Olsen teaches wherein the temperature differential is applied by a non-physical means (see paragraphs 0015, 0033-0036).  
In regarding to claim 24, Brown, Sikka and Olsen teaches a method of claim 5, further Olsen teaches comprising: creating a thermographic mesh from the thermographic images; and projecting a texturing from the two-dimensional photographic images on to the thermographic mesh (see paragraphs 0015, 0033-0036).  
In regarding to claim 25, Brown, Sikka and Olsen teaches a method of claim 5: further Olsen teaches wherein the camera is replaced by the thermographic camera after the camera captures the two-dimensional photographic images of the object at each of the plurality of perspectives and each focal point (see paragraphs 0015, 0033-0036).  
In regarding to claim 27, Brown, Sikka and Olsen teaches a method of claim 5: further Olsen teaches wherein the camera and the thermographic camera are positioned to enable simultaneous capturing of the two-dimensional photographic images and the thermographic images of the object at each of the plurality of perspectives and each focal point (see paragraphs 0016).  
In regarding to claim 31, Brown, Sikka and Olsen teaches a method of claim 1, further comprising: using photogrammetric modelling to create a three-dimensional model [see three-dimensional model under Olsen as outlined above] of the object using the focused images of the object from each of the plurality of perspectives generated utilizing focus stacking (see stacking is a powerful technique for extending the apparent depth of field of an image. Focus stacking combines multiple source images captured at different focus distances to create a .  
In regarding to claim 32, Brown, Sikka and Olsen teaches a method of claim 2, further Brown teaches comprising: using photogrammetric modelling to create a three-dimensional model [see three-dimensional model under Olsen as outlined above]  of the object using the focused images of the object from each of the plurality of perspectives generated utilizing focus stacking (see paragraphs 0003, 0018, 0023).  
In regarding to claim 33, Brown, Sikka and Olsen teaches a method of claim 3, further Brown teaches comprising: using photogrammetric modelling to create a three-dimensional model [see three-dimensional model under Olsen as outlined above] of the object using the focused images of the object from each of the plurality of perspectives generated utilizing focus stacking (see paragraphs 0003, 0018, 0023).  
In regarding to claim 34, Brown, Sikka and Olsen teaches a method of claim 5, further Brown teaches comprising: using photogrammetric modelling to generate a three-dimensional model of the object using the captured thermographic images of the object at each of the plurality of perspectives and each focal point (see paragraphs 0015-0016, 0033-0036); furthermore Brown teaches and using photogrammetric modelling to create a more accurate three-dimensional model of the object by combining the generated three-dimensional model with the focused images of the object from each of the plurality of perspectives generated utilizing focus stacking (see paragraphs 0003, 0018, 0023).

Claim Rejections - 35 USC § 103

6 are rejected under 35 U.S.C. 103 as being unpatentable over by Brown et al. US 2015/0279012 and Sikka et al. US 9,854,155, Olsen US 2014/0267378 and Send et al. US 2017/0363741.

In regarding to claim 26, Brown, Sikka and Olsen teaches a method of claim 5: However, Brown, Sikka and Olsen fails to explicitly teach, but Send teaches wherein the thermographic camera is replaced by the camera after the thermographic camera captures the thermographic images of the object at each of the plurality of perspectives and at each focal point (see the setup shown in FIGS. 10 and 11, refer to the type of imaging device which may be used. Thus, generally, the CCD/CMOS devices shown in FIGS. 10, 11 and 17 may generally be replaced by other types of imaging devices, such as infrared cameras, e.g. thermographic cameras..--0695).  
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Send into a system of Brown, Sikka and Olsen in order wherein the thermographic camera is replaced by the camera after the thermographic camera captures the thermographic images of the object at each of the plurality of perspectives and at each focal point, thus, in addition or as alternatives to the imaging devices shown in the figures, infrared cameras may be used, in order to record heat radiation and/or in order to combine a depth picture with an infrared or heat information..—see para. 00695.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481